                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   DREAMSTIME.COM, LLC, a Florida LLC,                            No. C 18-01910 WHA
                                                                          9                  Plaintiff,
                                                                         10     v.
                                                                                                                                             ORDER SETTING
                                                                         11                                                                  DISCOVERY HEARING
United States District Court




                                                                              GOOGLE, LLC, a Delaware LLC; and DOES
                               For the Northern District of California




                                                                         12   1-10,
                                                                         13                  Defendants.
                                                                                                                               /
                                                                         14
                                                                         15          The Court’s standing order provides that “requests for discovery relief must first be
                                                                         16   summarized in a letter no longer than three pages” (Supp. Order ¶ 34). In the span of two days,
                                                                         17   plaintiff has filed two letter briefs totaling six pages of requests (Dkt. Nos. 90, 92). Plaintiff
                                                                         18   cannot defeat the three-page brief limit by filing multiple briefs. Next time, neither brief will be
                                                                         19   considered. For the purposes of this dispute only, however, the two briefs filed will be
                                                                         20   permitted. The two-hour meet-and-confer will occur during the same period set by the prior
                                                                         21   order (Dkt. No. 91). At 12:00 P.M. ON MONDAY, SEPTEMBER 9, the Court shall hear any
                                                                         22   remaining issue(s) in Courtroom No. 12. Defendant’s response to plaintiff’s letter is due by
                                                                         23   SEPTEMBER 5 AT NOON. As previously stated, only those lawyers who personally participate in
                                                                         24   the meet-and-confer in the Court’s jury room may be heard at the hearing.
                                                                         25
                                                                         26          IT IS SO ORDERED.
                                                                         27
                                                                         28
                                                                              Dated: August 29, 2019.                              WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
